Citation Nr: 0211700	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  97-23 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for service-connected post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.

2.  Entitlement to service connection for hiatal hernia and 
upper gastrointestinal bleeding attributed to probable 
Mallory-Weiss tear (hereinafter "gastrointestinal 
disability").  

3.  Entitlement to an increased (compensable) rating for 
service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1967 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996 and May 1997 rating 
decisions by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

By letter dated in July 2002, the Board gave notice to the 
veteran that it proposed to address the question of whether a 
timely notice of disagreement was received to initiate an 
appeal from a rating decision which denied entitlement to an 
increased rating for hemorrhoids.  In an August 2002 
response, the veteran referred only to lost records dated in 
1971.  The Board finds that the provisions of 38 C.F.R. 
§ 20.101(c) regarding the Board's review of a potential 
jurisdictional defect have been met.  


FINDINGS OF FACT

1. The veteran's service-connected PTSD is manifested by 
occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood and anxiety, and no more than 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and no more 
than definite industrial impairment.

2.  Gastrointestinal disability was not manifested during the 
veteran's active duty service and is not otherwise related to 
such service, including exposure to herbicides during such 
service.

3.  Entitlement to an increased (compensable) rating for 
service-connected hemorrhoids was denied by rating decision 
in September 1997; a notice of disagreement was not received 
to initiate an appeal from that determination. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to assignment of a 
disability evaluation in excess of 30 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including § 4.132, Code 9411 (1996); 38 C.F.R. Part 
4, including § 4.130 and Code 9411 (2001).

2.  Gastrointestinal disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§  3.303, 3.307, 3.309 (2001).

3.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to an increased 
(compensable) rating for hemorrhoids.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
both his service connection and increased rating claims.  The 
discussions in the rating decisions, statement of the case, 
and supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Further, the April 2002 
supplemental statement of the case advised the veteran of the 
provisions of VCAA as well as the types of evidence necessary 
in connection with his claims and the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
No. 01-997 (Vet. App. June 19, 2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

Furthermore, review of the record shows that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  The record in this case 
includes service medical records, VA examination reports, VA 
medical records and private medical records.  As VA 
examinations/opinions were obtained in April 1997, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet.App. 553 
(1996); Bernard v. Brown, 4 Vet.App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

PTSD Claim

The June 1996 rating decision granted service connection for 
PTSD and assigned a 30 percent rating effective December 
1995.  This is an appeal of that initial rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Since the veteran 
is appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
PTSD is to be considered during the entire period from the 
initial assignment of the disability rating to the present 
time.  See Fenderson v. West, 12 Vet.App. 119 (1999). 

The veteran's PTSD is rated under the provisions of 
Diagnostic Code 9411.  During the course of the period 
covered by this appeal, the provisions of Diagnostic Code 
9411 were revised.  Specifically, on October 8, 1996, the VA 
published a final rule, effective November 7, 1996, to amend 
the section of the Schedule for Rating Disabilities dealing 
with mental disorders.  61 FR 52695, Oct. 8, 1996.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas, supra. 

Under the version of Code 9411 in effect prior to November 7, 
1996, a 30 percent rating for PTSD is warranted when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In a precedent 
opinion, dated November 9, 1993, VA's General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  

The next higher rating of 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

Effective November 7, 1996, the provisions of Diagnostic Code 
9411 provide that a 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  

The next higher rating of 50 percent is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The veteran's essential argument is that the severity of his 
service-connected PTSD warrants a higher disability rating.  
After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to a rating in excess of the 
current 30 percent at this time under either the old or new 
criteria.  

During VA examination in May 1996 and April 1997 the veteran 
complained of having nightmares about Vietnam two to four 
times a week.  He complained of problems with his temper, 
including being involved in many fights and that he shot a 
man in 1972 whom later died.  The veteran stated that he had 
been investigated by the FBI, SCLC, and the IAD.  He had 
survivor guilt.  He was bothered by loud noises, was troubled 
by heat which reminded him of Vietnam, and was easily 
stimulated to remember things there.  He reported thoughts of 
suicide, but had made no attempts.  He had been depressed and 
consumed alcohol.  

However, both VA examination reports showed that the veteran 
was casual and neat in his dress.  He was cooperative, goal 
oriented, and oriented to time, place and person.  He was 
able to organize his thoughts and expresses himself well.  
His speech was normal.  He had no psychosis, delusion, 
hallucinations, or organicity.  His memory and judgment were 
good and he had some insight.  

While the same examiner from both VA examinations commented 
that the veteran's incapacity to work and socialize was 
moderate to marked, his symptoms were not so reduced as to 
result in considerable industrial impairment to warrant a 50 
percent rating under the old regulations.  In fact, VA 
outpatient treatment reports following the April 1997 VA 
examination showed that the veteran was in his second 
marriage and that he was employed.  

The Board notes that in evaluating the veteran's condition 
under the new regulations, there is no evidence showing that 
he experiences such symptoms as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; difficulty in establishing and maintaining 
effective work and social relationships.  

While the veteran does have some symptoms that meet the 50 
percent rating criteria, including findings from both VA 
examination reports and VA outpatient records showing that 
the veteran's affect was severe with tension and anxiety both 
free floating and bound with considerable denial and his mood 
was moderately severely depressed, the overall symptomatology 
appears to fall mainly within the listed criteria for the 
current 30 percent rating.  Furthermore, although the veteran 
complained of suicidal ideation which is a symptom for a 70 
percent rating under the new criteria, the Board again notes 
that the vast majority of symptoms fall within the criteria 
for the current 30 percent rating.  

In sum, while the Board does not doubt that the veteran's 
PTSD is productive of impairment, the currently assigned 30 
percent rating appears to accurately reflect the current 
degree of disability.  The veteran's anxiety and depression 
are listed among the criteria for the current 30 percent 
under the new criteria as is his sleep impairment and 
suspiciousness.  The fact that he has normal self-care and 
conversation also fits within the 30 percent criteria.  As 
noted earlier, while one or two symptoms for higher ratings 
have been demonstrated, the overall PTSD symptomatology fall 
within the 30 percent criteria.  Moreover, under the old 
criteria the PTSD symptoms appear to result in impairment 
which is more than moderate, but less than rather large.  As 
such, the 30 percent rating is also supported under the old 
criteria. 

While not determinative by itself, a finding that the current 
30 percent rating is warranted would seem to be supported in 
some part by the Global Assessment of Functioning (GAF) score 
of 60 assigned by the April 1997 VA examiner.  The GAF scale 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A 51-60 score indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or co-
workers).  While the Board notes that certain references 
symptoms such as circumstantial speech are listed under the 
diagnostic criteria for a 50 percent rating, the GAF score of 
60 does not per se require assignment of a 50 percent rating.  
In the present case, there is no clinical evidence of 
problems with circumstantial speech.  Moreover, even if some 
of the listed symptoms for a higher rating were present, it 
is the veteran's overall psychiatric disability picture which 
must be considered.  For the reasons set forth above, the 
Board finds that the preponderance of the evidence is against 
a finding that the criteria for a rating in excess of 30 
percent have been met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected PTSD has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Gastrointestinal Disability Claim

The issue before the Board involves a claim for entitlement 
to service connection for gastrointestinal disability.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection is 
also presumed for a number of diseases arising in veterans 
who have been determined to have been exposed to certain 
herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.3.07(a)(6); 3.309(e); See 66 Fed. Reg. 23166-23169 (May 8, 
2001).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that his disorder is the result of 
exposure to herbicides in service.  However, the disorder for 
which the veteran seeks service connection does not fall 
within the list of disorders for which service connection is 
presumed.  The inclusion of certain diseases, as opposed to 
others, within this list reflects a determination by the 
Secretary of Veterans Affairs (Secretary), based on sound 
medical evidence, that there exits a positive association 
between (A) the occurrence of those diseases in humans and 
(B) the exposure of humans to an herbicide agent. 38 U.S.C.A. 
§ 1116(b)(1); 61 Fed. Reg. 41368-41371 (1996).  Moreover, the 
Secretary, under the authority granted by the Agent Orange 
Act of 1991, specifically has indicated that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for a number of diseases, including 
gastrointestinal and digestive disease (other than diabetes 
mellitus) or any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (June 24, 2002).

Although the veteran maintains that his disorder is the 
result of Agent Orange exposure, he is not competent to 
establish an etiological relationship between the claimed 
disorder and exposure to an herbicide in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, a 
VA examination report in April 1997 indicated that after 
reviewing the veteran's medical information, it was the 
opinion of the examiner that the veteran's stomach condition 
is in no way related to Agent Orange exposure.  

As for whether the veteran's current stomach condition was 
manifested during service to provide a basis for direct 
service connection, the Board notes that service medical 
records are negative for any findings of a stomach condition.  
In fact, separation examination in August 1969 showed that 
the veteran's abdomen and viscera, including hernia, were 
normal, and that the veteran had reported never having 
experienced stomach, liver or intestinal trouble or 
rupture/hernia.

With regard to this issue, the Board has also considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Hemorrhoid Claim

The RO denied an increased rating for the veteran's service-
connected hemorrhoids by rating decision in September 1997.  
He was notified of that determination by letter dated October 
2, 1997, and was also advised of appellate rights and 
procedures.  Nevertheless, he did not file a notice of 
disagreement to initiate an appeal from that determination.  
See generally 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The 
Board's appellate jurisdiction is predicated on receipt of a 
timely notice of disagreement followed by receipt of a timely 
substantive appeal after a statement of the case has been 
issued.  Without a notice of disagreement, the Board is 
without jurisdiction to review the RO's determination as to 
the increased rating for hemorrhoids issue.  Accordingly, 
this matter must be dismissed. 


ORDER

Entitlement to assignment of a rating in excess of 30 percent 
for service-connected PTSD is not warranted.  Entitlement to 
service connection for gastrointestinal disability is not 
warranted.  To this extent, the appeal is denied.  

The issue of entitlement to an increased (compensable) rating 
for hemorrhoids is dismissed. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

